Citation Nr: 0208219	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
dyshydrotic eczema with blistering of the hands and feet.

3.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission






ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  

The claims file contains a report of an unappealed  rating 
decision in May 1990 wherein entitlement to service 
connection for PTSD was denied, and it was determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for dyshydrotic 
eczema with blistering of hands and feet.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO denied entitlement to service connection for PTSD, 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for dyshydrotic eczema with blistering of the 
hands, and denied entitlement to an increased (compensable) 
evaluation for tinea pedis of the feet.

In February 2002 the RO determined that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for PTSD and dyshydrotic 
eczema with blistering of the hands and feet, and granted 
entitlement to an increased (compensable) evaluation of 10 
percent for tinea pedis of the feet effective from December 
28, 1995, the date of the veteran's reopened claim for 
increased compensation benefits.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is under a legal duty in cases such 
as these to determine if there was new and material evidence 
submitted, regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the Board determines 
whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
PTSD and dyshydrotic eczema with blistering of the hands and 
feet.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in May 1990.  

2.  Evidence submitted since the May 1990 rating 
determination bears directly or substantially upon the issue 
at hand, and because it is not duplicative or cumulative, and 
is significant, it must be considered in order to fairly 
decide the merits of the claim.

3.  The RO denied reopening the claim of entitlement to 
service connection for dyshydrotic eczema with blistering of 
the hands and feet when it issued an unappealed rating 
decision in May 1990.  

4.  Evidence submitted since the May 1990 rating 
determination bears directly or substantially upon the issue 
at hand, and because it is not duplicative or cumulative, and 
is significant, it must be considered in order to fairly 
decide the merits of the claim.

5.  Tinea pedis is productive of disablement compatible with 
not more than constant exudation or itching, extensive 
lesions, or marked disfigurement; and is not shown to be 
productive of ulceration, extensive exfoliation or crusting, 
or systemic or nervous manifestations, nor is it 
exceptionally repugnant.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1990 rating determination 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ , 3.104(a), 3.156(a), 
20.1103 (2001).

2.  Evidence received since the May 1990 rating determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for dyshydrotic eczema and blistering of 
the hands and feet is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.

3.  The criteria for an increased evaluation of 30 percent 
for bilateral tinea pedis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 4.118, 
Diagnostic Codes 7806, 7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June 1996 rating 
determination and the June 1997 SOC informed the appellant of 
the information and evidence needed to substantiate this 
claim.  Moreover, in a February 2002 SSOC, the RO fully 
informed the veteran of the laws and regulations of the VCAA.  
As such, VA's notification requirements have been complied 
with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, the veteran was afforded 
several VA examinations during the course of this appeal.  VA 
has met all VCAA duties.


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required - provided that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements. See Zarycki, 6 Vet. App. at 98.


New and Material

As to the issues of whether new and material evidence has 
been submitted to reopen the claims of service connection for 
dyshydrotic eczema with blistering of the hands and feet and 
PTSD, the Board notes that new regulations have recently been 
placed into effect.  These regulations apply to a claim filed 
subsequent to August 29, 2001.  As these claims were received 
prior to this time, they are governed by the laws and 
regulations addressed below.  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).





It has been held that, in accordance with 38 C.F.R. 
§ 3.156(a), evidence is new and material if it (1) was not of 
record at the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; (2) 
is probative of the issue at hand; and (3) is significant 
enough, either by itself or in conjunction with other 
evidence in the record, that it must be considered to decide 
the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 
1345-1346 (Fed. Cir 2000) (upholding the first two prongs of 
the Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208 (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).





The CAVC has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


PTSD

The veteran seeks to reopen his claim of service connection 
for PTSD. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

A review of the record demonstrates that the RO denied 
service connection for PTSD in May 1990.  The veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  The basis for the 
May 1990 denial was that the veteran did not have a medical 
diagnosis of this condition.  

Evidence received subsequent to the May 1990 denial includes 
various inpatient and outpatient treatment records containing 
diagnoses of PTSD. 

The Board finds that the evidence added to the record since 
the May 1990 determination directly addresses the issue on 
appeal.  The previous denial was based upon the absence of a 
diagnosis of PTSD.  The newly added evidence is new and 
material to the issue at hand.  The veteran has been 
diagnosed as having PTSD on several occasions since the May 
1990 determination, including several diagnoses subsequent to 
a May 1996 VA psychiatric examination which did not contain a 
diagnosis of PTSD.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


Dyshydrotic Eczema with Blisters of the Hands

The veteran seeks to reopen his claim of service connection 
for dyshydrotic eczema with blisters of the hands.  

Evidence available to the RO at the time of its October 1984 
rating determination included the veteran's service medical 
records, an August 1982 VA hospital summary discharge record 
showing treatment for urticaria and foot dermatitis; the 
results of a December 1982 Agent Orange (AO) examination; a 
May 1984 VA outpatient treatment record containing a 
diagnosis of dyshydrotic eczema; and the results of an August 
1984 VA examination, wherein a diagnosis of dyshydrotic 
eczema of the hands and feet was rendered.  

In denying service connection for dyshydrotic eczema of the 
hands and feet, the RO noted that the service medical records 
were negative for a skin condition involving the veteran's 
hands.  The RO indicated that the first evidence of a skin 
condition of the hands was shown on an outpatient treatment 
record in May 1984, with a diagnosis of dyshydrotic eczema 
being rendered at that time.  The RO further noted that the 
veteran was found to have vesicles on the fingers of both 
hands at the time of the December 1982 VA AO examination, 
with no diagnosis being made at that time.  

The RO also noted the findings of the August 1984 VA 
examination.  The RO denied service connection for 
dyshydrotic eczema on the bases that it was not shown 
inservice and that current medical principles did not 
associate these conditions with AO exposure.  

In March 1987, the veteran requested that his hand condition 
be reopened.  At the time of an April 1987 VA examination, he 
reported that he had had this skin condition since Vietnam.  
A diagnosis of recurring dermatophytosis was rendered at that 
time.  In May 1987, the veteran was seen with complaints of 
breaking out in blisters on his arm.  A diagnosis of suspect 
acute contact dermatitis R/O bullous disease was rendered at 
that time.  

In May 1990 the RO continued the denial of service connection 
for dyshydrotic eczema with blistering of the hands and feet 
on the basis that the veteran's reopened claim did not 
provide a new factual basis for service connection.

In December 1995, the veteran requested that his claim be 
reopened.  In an undated letter, the veteran indicated that 
he had been seen by a doctor in prison who stated that he had 
jungle sores on his hands and feet.  

At the time of a May 1996 VA examination, the veteran 
reported experiencing blistering of his hands and feet 
inservice.  The veteran noted requiring hospitalization from 
November 1970 to March 1971 for his feet and hands.  He 
stated that he had no problems with his hands or feet prior 
to his military service.  He did report exposure to AO 
inservice.  The veteran noted continuing blistering with 
raised lesions over the palmar surface of his thumb, long, 
and index fingers.  The examiner indicated that the veteran 
had had a nodule or blister excised from his left forearm 
several years earlier.  

Physical examination of the hands revealed small raised 
lesions over the palmar surfaces of the long, index, and 
thumb of both hands, bilaterally.  There was mild tenderness 
with palpation of the blistered areas over the lesions.  



There were also multiple scars over the palmar surface of the 
hand, long, index, and thumb.  A diagnosis of a blistering 
condition of the hands and feet was rendered.  

In November 1997, the veteran submitted duplicate copies of 
records previously of record at the time of the previous 
denials.  

Treatment records obtained from the Arizona prison system 
demonstrate that at the time of a March 1995 assessment, the 
veteran was found to have blisters on his toes attributable 
to AO.  He was also found to have a fungal infection on his 
hands at the time of an October 1995 assessment.  That same 
month, the veteran was noted to have dry and peeling skin on 
both hands.  

In November 1995, the veteran was noted to be a Vietnam 
veteran and to keep experiencing a rash on his hands and 
feet.  In December 1995, a special needs order form indicated 
that the veteran was not to be involved in work exposing his 
hands to fuel, cleaning chemicals, detergent, or other 
chemicals.  A fungal infection of the fingers was also noted 
in March 1996.  A diagnosis of inflammatory 
epidermatophytosis was also rendered that same month.  In May 
1997, the veteran was again seen with complaints of itchy 
hands and feet.  

The Board finds that the evidence added to the record since 
the May 1990 determination directly addresses the issue on 
appeal.  The previous denial was based upon the absence of a 
link to the veteran's period of service.  The new added 
treatment records make reference to the veteran's skin 
disorder possibly being related to his period of service in 
Vietnam.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Based upon the above decision, the Board is undertaking 
additional development on the claim of entitlement to service 
connection for dyshydrotic eczema with blistering of the 
hands and feet pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


Tinea Pedis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7816, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

Service connection is currently in effect for tinea pedis 
which has been assigned a 10 percent disability evaluation 
under Diagnostic Code 7813.  

A review of the record demonstrates that the RO granted 
service connection for tinea pedis of the feet in an August 
1972 rating determination and assigned a noncompensable 
disability evaluation at that time.  

In a June 1985 decision, the Board found that the veteran's 
tinea pedis warranted a noncompensable disability evaluation.  

In December 1995, the veteran requested an increased 
evaluation for his tinea pedis. 

In May 1996, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran was noted to have 
pes planus.  The veteran had no tenderness over the plantar 
fascia.  On the plantar surface, there were small raised 
lesions.  The veteran stated that these were mildly tender.  
There was no gross deformity or instability in either foot.  
The veteran did have remnants of a slight callosity over the 
metatarsal pad of the left foot, where a plantar wart was 
removed.  There also appeared to be a callosity over the base 
of the fifth metatarsal on the left foot.  When squeezed, 
this produced tenderness.  Diagnoses of pes planus, 
transverse metatarsal arch pain of unknown etiology, possible 
degenerative changes, tinea pedis, and a blistering condition 
of the hands and feet were rendered.  

Treatment records obtained from the Arizona prison system 
demonstrate that the veteran was noted to have a fungal 
infection on his feet which itched severely at the time of a 
July 1997 visit.  At the time of a July 31, 1997, visit, the 
veteran was found to have athlete's foot between the 3rd and 
the 5th toes of the left foot and to have very mild tinea 
pedis on the right foot.  

In a July 2000 letter, the veteran reported having blisters 
on the top of his feet and indicated that his toes ached all 
over and swelled.  He also noted having intense pain which 
would wake him out of his sleep on occasion.  

In May 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran noted that there 
were no clear records of treatment for his feet as the prison 
did not pay too much attention to minor problems such as foot 
problems.  The veteran reported having symptoms of tinea 
pedis during hot months, often with total relief during 
cooler months.  The symptoms which concerned him the most 
were the blisters that occurred over the dorsum of the toes 
or just in the forefeet adjacent to the toes.  

He usually broke the blisters himself and allowed them to 
heal.  Sometimes there was drainage into his socks when he 
did this.  The veteran did not complain about the fissuring 
between his toes, but he stated that all of these areas 
itched.  He pointed to small hyperpigmented areas all over 
the soles and sides of his feet which he stated were the 
sites of former blisters.  The veteran reported that he had 
been on many different creams in the past but noted that none 
of them had seemed to do anything but temporarily suppress 
the condition.  

Physical examination revealed the feet in general were 
normal.  However, there were 2 active large vesicles, perhaps 
near bullous size as the largest was 1 centimeter across.  
One was over the dorsum of the toe and one was in the 
superior interdigital area.  There was a third that had been 
broken, also over the upper surface of the interdigital area.  

There was no evidence of vesicles or recent vesicles 
elsewhere, and there was small hyperpigmentation over the 
soles of the feet and to some extent over the lateral feet, 
which the veteran stated were sites of former vesicles, but 
the appearance was not suggestive of such.  

In the five interdigital areas there was softening, 
maceration, and light discoloration with mild fissures, which 
was consistent with tinea pedis.  The rest of the skin of the 
feet was quite normal without evidence of generalized tinea 
pedis.  There was only slight hyperkeratosis of the soles 
which appeared to be normal.  The disease seemed to be 
limited to the interdigital areas and toes with the vesicles 
on the former.  It was the examiner's impression that the 
veteran had tinea pedis.  

In a February 2002 rating determination, the RO assigned a 10 
percent disability evaluation for tinea pedis of the feet 
from December 28, 1995, the date of receipt of his request to 
reopen his claim.  

The preponderance of the evidence demonstrates that the 
criteria for a 30 percent evaluation for tinea pedis have 
been met.  The veteran has reported constant itching of his 
feet on numerous occasions.  There are also objective medical 
findings that that the veteran's tinea pedis is a recurrent 
problem.  Moreover, at the time of his May 2001 VA 
examination, the veteran reported sometimes having drainage 
into his socks when the blisters on his feet broke.  
Furthermore, examination performed at that time revealed 
softening, maceration, and discoloration with fissures.  
Hyperkeratosis of the soles was also present.  While all of 
the criteria for a 30 percent evaluation have not been met, 
the criteria for a 30 percent evaluation are more closely 
approximated.  38 C.F.R. § 4.7.

The criteria for a 50 percent evaluation have not been met as 
the veteran has not been shown to have ulcerations, extensive 
exfoliation, or crusting.  Systemic or nervous manifestations 
have also not been identified and the disorder has not been 
described as repugnant.  At the time of the veteran's most 
recent VA examination, his feet were noted to be normal in 
general and the disease was found to be limited only to the 
interdigital areas and toes.  

Extraschedular Evaluation

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his tinea pedis.  There has also been no demonstration 
that the veteran's current assignments are interfered with as 
a result of his service-connected tinea pedis.  Moreover, the 
currently assigned schedular disability evaluation for this 
disorder would contemplate interference with any assignments.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected tinea pedis and that the record 
does not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an "exceptional 
or unusual" disability such as to require referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted to this extent.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
dyshydrotic eczema and blistering of the hands and feet, the 
appeal is granted to this extent.

Entitlement to an increased evaluation of 30 percent for 
tinea pedis is granted, subject to regulations governing 
monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

